Citation Nr: 0930774	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1964 to July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which granted service connection for Crohn's disease 
and assigned an initial 10 percent disability rating, 
effective as of November 15, 2002.  The Veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.

This matter was previously before the Board in May 2007, at 
which time the Board granted an increased initial disability 
rating of 30 percent, and remanded the issue of entitlement 
to a disability rating greater than 30 percent for additional 
development.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

At the outset, the Board notes that the Veteran is service 
connected for Crohn's disease and not irritable bowel 
syndrome (though he has been diagnosed with both disorders); 
however, the Veteran is currently rated under Diagnostic Code 
7319 for irritable colon syndrome and not under Diagnostic 
Code 7323 for ulcerative colitis, the analogous code for 
Crohn's disease.  As such, consideration must be given to 
rating the Veteran's Crohn's disease under Diagnostic Code 
7323.

The May 2007 Board Remand directed the RO/AMC to consider 
whether the Veteran was entitled to a disability rating in 
excess of 30 percent under Diagnostic Code 7323; however, the 
May 2009 VA examination failed to address criteria that would 
be relevant as outlined in this diagnostic code provision.  
As such, the May 2007 Board Remand has not been fully 
complied with, and the matter must be remanded to permit 
compliance with the previous remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afforded the Veteran 
an appropriate VA examination to determine 
the nature and extent of his service-
connected Crohn's disease.  The claims 
file and a copy of this Remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is requested to classify the 
Veteran's Crohn's disease as (1) 
Moderately severe; with frequent 
exacerbations, (2) Severe; with numerous 
attacks a year and malnutrition, the 
health only fair during remission, or (3) 
Pronounced; resulting in marked 
malnutrition anemia, and general debility, 
or with serious complication as liver 
abscess.  

The examiner is also requested to include 
a discussion of the effects of the 
Veteran's Crohn's disease on his 
employment and activities of daily living.

The examiner must provide a complete 
rationale, with citation to clinical 
findings, for the opinions provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  The Board 
reiterates that it is obligated by law to 
ensure that the RO/AMC complies with its 
directives, as well as those of the 
appellate courts.  If the appeal is 
returned to the Board without compliance 
of the remand directives by the RO/AMC, or 
the RO otherwise having jurisdiction of 
the claims file, another remand will 
likely result.  Stegall, 11 Vet. App. at 
271.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




